DETAILED ACTION
This office action is in response to Applicant Arguments and Remarks Made in an Amendment filed on 06/10/2021 for application with case number 16/330779 (filed on 02/13/2019) in which claims 10-15 were originally presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 10 has been amended. Claims 10-15 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-176510, filed on 09/09/2016.

	Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/06/2019 has been received and considered.

Examiner Notes
Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant’s claims for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The prompt development of a clear issue requires that the replies of the Applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure (see MPEP §2163.06). Applicant is reminded that the Examiner is entitled to give the Broadest Reasonable Interpretation (BRI) to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims (see MPEP §2111.01).

Response to Arguments
Applicant's arguments filed on 06/10/2021 have been fully considered and are addressed as follows:
Regarding Interview summary: Examiner refers to Interview Summary mailed on 06/02/2021 for any discussions and/or agreement made with the applicant during the interview.
Regarding the claim rejections under 35 USC §103: Applicant’s arguments regarding the rejections of the claims 10-15 under 35 USC §103 as being unpatentable over Takashi (JP 2008-049731 A) in view of Tomohisha (JP 2016-163243 A) have been fully considered. However, those arguments are not persuasive.
Applicant asserts that:
“This rejection should be withdrawn for at least the following reason. Takashi et al. and Tomohisha, taken alone or in combination, do not render obvious claims 10-15.
Independent claim 10 recites in part,
A vehicle data readout device, comprising:
... a changeover switch connected in series with the pull-up resistor, 
wherein, taking as a trigger that the port voltage has risen in excess of the voltage threshold value, the vehicle data readout device switches the changeover switch from off to on, to thereby generate a pull-up state by way of the pull-up resistor, together with initiating readout of the driving parameter data by the computer.
Takashi et al. discusses in paragraph [0050]: …
However, Takashi et al. does not teach or suggest the above noted features of independent claim 10. As conceded in the Office Action, Takashi et al. does not teach or suggest all features of claim 10 and, therefore, Tomohisha is referenced.
Tomohisha describes in paragraph [0024]: … 
Tomohisha further describes in paragraph [0035]: …
However, Tomohisha does not teach or suggest “… a changeover switch connected in series with the pull-up resistor, wherein, taking as a trigger that the port voltage has risen in excess of the voltage threshold value, the vehicle data readout device switches the changeover switch from off to on, to thereby generate a pull-up state by way of the pull-up resistor, together with initiating readout of the driving parameter data by the computer,” as recited in independent claim 10. Therefore, the disclosure of Tomohisha adds nothing to the disclosure of Takashi et al. that would render obvious independent claim 10 and its associated dependent claims 11-15.
Based on at least the above, it is requested that this rejection be withdrawn and claims 10-15 be allowed” (see Remarks pages 6-10; emphasis added)

The examiner respectfully disagrees. Examiners notes that Takashi’s reference clearly teaches a changeover switch (i.e., operation switch 66) (see at least Takashi's Fig. 6, ¶[0045] & ¶¶[0049]-[0050]), but Takashi’s reference is silent about the “pull-up resistor”. However, Tomohisha’s reference clearly discloses also a “changeover switch” (i.e., the switch unit 20) connected in series with the “pull-up resistor” (i.e., the resistor 34) that functional as a pull-up resistor as recited in the Non-Final office action mailed on 03/19/2021 (see pages 4-10 of the Non-Final office action & see at least Tomohisha's Fig. 1, ¶¶[0021]-[0025] & ¶¶[0034]-[0036]). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi in view of Tomohisha, as both inventions are directed to the same field of endeavor - On-vehicle communication system and terminal device and the combination would provide for reducing power consumption of a slave node in a sleep mode that holds the microcomputer of the slave node in a standby state, which can be activated immediately after the change is detected.
For at least the foregoing reasons, and the rejections outlined below, the prior art rejections are maintained.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

	Claims 10-15 are rejected under 35 USC §103 as being unpatentable over JP 2008-049731 A to Takashi et al. (hereinafter “Takashi”) in view of JP 2016-163243 A to Tomohisha (hereinafter “Tomohisha”), which are both found in the IDS submitted on 03/06/2019. The rejections below are based on the machine translation of the Takashi’s reference & Tomohisha’s reference, copies of which are attached to this Office Action as also indicated in the 892 form (both mailed on 03/19/2021). 

As per claim 10, Takashi teaches a vehicle data readout device (see Abstract, Fig. 1, Fig. 2 & ¶¶[0023]-[0024]: a vehicle information display device includes a vehicle information acquisition unit capable of continuously acquiring vehicle information), comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 Takashi’s Fig. 1

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 Takashi’s Fig. 2

an external connector connected, from an exterior of a vehicle, to a data link connector that is connected to an in-vehicle network including a plurality of electronic control units (see Fig. 1, Fig. 2 [both figures reproduced above for convenience] & ¶¶[0029]-[0037]: the vehicle information display device of the present invention includes a main body 31 having a function of displaying various vehicle information, a connector portion 32 [external connector] for directly connecting to a vehicle diagnosis connector 47 [data link connector] …  The display unit 37 is configured such that the main body side harness 38 is pulled from the apex portion of the operation unit 36 and the main body side connector 39 [external connector] is provided at the end thereof … The display unit 37 is connected to a vehicle diagnosis connector 47 [data link connector] of a CAN-compatible T car [in-vehicle network including a plurality of electronic control units] and displays vehicle information … In FIG. 1, the connector portion 32 includes a connecting connector 45 that is connected to the main body side connector 39 of the main body 31, and a connection connector 48 [external connector] that is connected to a vehicle diagnostic connector 47 [data link connector] at the end portion through the main harness 46, and see ¶[0024]: The vehicle information display device includes a vehicle information acquisition unit capable of continuously acquiring vehicle information by connecting a connection connector to a vehicle diagnosis connector [data link connector] disposed on the vehicle side, and the vehicle information acquisition. Vehicle information processing means [plurality of electronic control units] for appropriately processing the vehicle information acquired by the means, and vehicle information display means for displaying the vehicle information processed by the vehicle information acquisition means on a screen, wherein the vehicle information acquisition means is adapted for CAN communication [in-vehicle network]. It has a function of acquiring vehicle information of a corresponding vehicle);
an external power line connected to an in-vehicle power source through the data link connector and the external connector (see Fig. 1, Fig. 2 & ¶¶[0029]-[0049]: the vehicle information display device of the present invention includes a main body 31 having a function of displaying various vehicle information, a connector portion 32 for directly connecting to a vehicle diagnosis connector 47, and a cigar socket. It comprises an ignition connector section 34 [external power line] having a cigar plug 33 for insertion … On the connection connector 45 side, an adapter connection connector 49 that is connected to the adapter connector 55 of the adapter unit 35 is provided, and an ignition connection connector 51 is provided in part. The ignition connection connector 51 is opened in the case of a vehicle compatible with CAN communication, and is connected to the ignition connector 53 in the case of a vehicle other than a vehicle compatible with CAN communication. The ignition connector portion 34 is configured to include an ignition connector 53 at the end of the ignition harness 52 and a cigar plug 54 at the opposite end … The main body 31 is supplied with power from a battery (not shown) provided in the vehicle from the vehicle diagnosis connector 47 [in-vehicle power source through the data link connector] … The cigar plug 33 can be connected to the ACC signal by the cigar plug 33, but may be connected to the IGN signal of the vehicle. Further, in some vehicles, when connected to the 8th pin of the vehicle diagnosis connector 47, it is connected to the IGN signal);
a readout communication line connected to an in-vehicle communication line through the data link connector and the external connector (see Fig. 1, Fig. 6 & ¶[0030]: The display unit 37 is configured such that the main body side harness 38 [readout communication line] is pulled from the apex portion of the operation unit 36 and the main body side connector 39 [external connector] is provided at the end thereof, and see Fig. 6 & ¶[0048]: The LCD 37 is a so-called display unit, which is a 160-dot × 128-dot color graphic liquid crystal display unit, connected to the microcomputer 58 and a 16-bit parallel bus, and information, contrast, and warnings obtained through K-line communication and CAN communication);
a computer, which is supplied with electrical power through the external power line, and is configured to read out driving parameter data from at least one of the electronic control units through the readout communication line, and store the driving parameter data in a storage unit or output the driving parameter data to outside (see Fig. 1, Fig. 2, Fig. 6 & ¶¶[0042]-[0047]: The main body 31 includes a color LCD display 37, a microcomputer 58 [computer], an EEPROM 59 [storage unit] … The CAN controller is built in the microcomputer 58 and performs K-line communication via the CAN communication interface circuit 63 having only the CAN driver function and the connection connector 48 [External connector], and the K line signal is set to a UART signal level that can be processed by the microcomputer 58. K line communication interface circuit 64 to convert, buzzer 65, operation Switch 66, and a like … The connector 48 is a connector described in the standard of JIS D5404 like the vehicle diagnostic connector, and is + 12V (battery power connected to 16 pins), K line signal (K line connected to 7 pins) Signal), CAN_H signal (CAN High signal connected to pin 6), CAN_L signal (CAN Low signal connected to pin 14), and GND (GND signal connected to pin 4) … The EEPROM 57 stores information obtained by K-line communication or CAN communication, the previous screen number, and the like); and

the vehicle data readout device (see Fig. 1 & Fig. 2) further comprising:
a voltage monitoring circuit configured to monitor whether or not a port voltage of the readout communication line exceeds a voltage threshold value, and to issue a notification to the computer (see Fig. 6 & ¶[0042]-[0048]: The CAN communication and the microcomputer 58 are mediated through a voltage input circuit 61 [voltage monitoring circuit] for inputting a signal … The CAN controller is built in the microcomputer 58 and performs K-line communication via the CAN communication interface circuit 63 having only the CAN driver function and the connection connector 48, and the K line signal is set to a UART signal level that can be processed by the microcomputer 58. K line communication interface circuit 64 to convert, buzzer 65, operation switch 66, and a like … The buzzer 65 is connected to the buzzer output port of the microcomputer 58 … The LCD 37 is a so-called display unit, which is a 160-dot × 128-dot color graphic liquid crystal display unit, connected to the microcomputer 58 and a 16-bit parallel bus, and information, contrast, and warnings [notification] obtained through K-line communication); and
a changeover switch (see Fig. 6 & ¶[0045]: The operation switch 66 [changeover switch] is connected to the input port of the microcomputer 58),
(¶[0049]-[0050]: The cigar plug 33 can be connected to the ACC signal by the cigar plug 33, but may be connected to the IGN signal of the vehicle. Further, in some vehicles, when connected to the 8th pin of the vehicle diagnosis connector 47, it is connected to the IGN signal. When the ACC signal is turned ON, the power source of the main body 31 is turned ON to start communication. The ACC signal is connected to the interrupt reception port [the port voltage] of the microcomputer 58. When the ACC signal is turned ON, the microcomputer 58 exits the low current consumption mode and returns to the normal operation. Thereafter, initial communication is started … When the ACC signal is turned OFF by the ignition key OFF operation, the microcomputer 58 enters the low current consumption mode. Further, in a vehicle in which CAN communication is mounted, wiring to the cigar plug 33 is not necessary. The microcomputer 58 detects from the interrupt reception port that the vehicle ECU has started CAN communication, exits the low current consumption mode, and returns to normal operation. Thereafter, initial communication is started. When the ECU stops responding to CAN communication, the microcomputer enters a low current consumption mode. Even when this line is not connected, the power can be turned on manually. In this case, when the ECU stops responding to K-line communication or CAN communication, the microcomputer enters the low current consumption mode).
Takashi does not disclose, which Tomohisha; being analogous art; discloses “a pull-up resistor disposed between the external power line and the readout communication line”, the changeover switch “connected in series with the pull-up resistor”, and “generate a pull-up state by way of the pull-up resistor” (see Fig. 1 &  ¶¶[0021]-[0025]: The power supply circuit 31 receives power supply at a predetermined voltage VB [voltage threshold value] (12V in the present embodiment) via the power supply line 60, converts this to a control voltage (for example, 5V), and supplies it to each part of the slave 30. The transceiver 32 encodes the transmission data TX generated by the microcomputer 33 and transmits the encoded data to the communication path 50, and supplies the reception data RX received and decoded to the microcomputer 33. The resistor 34 [pull-up resistor] has one end directly connected to the power supply line 60 and the other end connected to the microcomputer side terminal TM, and functions as a pull-up resistor for the microcomputer side terminal TM. That is, the signal input terminal T is connected to the microcomputer 33 via the bypass unit 35 when the power supply to the slave 30 is performed via the feeder line 60, and the power supply to the slave 30 is stopped. Sometimes, it is connected to the communication path 50 [communication line] via the bypass unit 35 … The microcomputer 33 operates by receiving power from the power supply circuit 31 and realizes a communication function as a master-slave slave node. Further, it has a function of reading the operation state of the input switch unit 40 from the IO port connected to the microcomputer side terminal TM of the bypass unit 35 and notifying the master 10 using the communication function, and see ¶¶[0034]-[0036]: In the in-vehicle communication system 1 configured as described above, when the operation mode is the sleep mode, the power switch unit 20  [changeover switch] is turned off, so that the power supply to the slave 30 is stopped and communication between the master 10 and the slave 30 is impossible … However, since power supply to the slave 30 is not performed, the vehicle-mounted communication system 1 as a whole is in a low power consumption state. At this time, since power supply to the bypass unit 35 is stopped in the slave 30, the signal input terminal T is held in a state of being connected to the communication path side terminal TL. As a result, the state of the input switch unit 40 is directly reflected in the communication path 50. Specifically, when the input switch unit 40 is in the off state, the signal level of the communication path 50 is recessive, and when the input switch unit 40 is in the on state, the signal level [voltage threshold value] of the communication path 50 is dominant. In the sleep mode, when the input switch unit 40 is operated and the signal level of the communication path 50 changes to dominant [i.e., High], the master 10 that detects this changes the power switch unit 20 [changeover switch] to the on state and supplies power to the slave 30. By starting, the operation mode is changed to the wake-up mode. As a result, the slave 30 is activated, and master-slave communication between the master 10 and the slave 30 becomes possible. At this time, since the slave 30 also supplies power to the bypass unit 35, the signal input terminal T (and hence the input switch unit 40) is disconnected from the communication path 50 and connected to the microcomputer side terminal TM. That is, the microcomputer 33 can read the operation state of the input switch unit 40. When the sleep condition is satisfied in the wake-up mode, the master 10 stops the power supply to the slave 30 by turning off the power switch unit 20. Thereby, the operation mode of the in-vehicle communication system 1 transitions to the sleep mode. That is, the communication between the master 10 and the slave 30 is disabled, the power consumption is low, and the operation state of the input switch unit 40 can be reflected on the signal level of the communication path 50).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi in view of Tomohisha, as both inventions are directed to the same field of endeavor - On-vehicle communication system and terminal device and the combination would provide for reducing power consumption of a slave node in a sleep mode that holds the microcomputer of the slave node in a standby state, which can be activated immediately after the change is detected (see Tomohisha’s Abstract & ¶¶[0006]-[0012]).



As per claim 11, Takashi as modified by Tomohisha teaches the vehicle data readout device according to claim 10, accordingly, the rejection of claim 10 above is incorporated. Takashi further teaches wherein the computer:
maintains a power saving mode until reading out of the driving parameter data is started (see ¶¶[0049]-[0050]: When the ACC signal is turned ON, the power source of the main body 31 is turned ON to start communication. The ACC signal is connected to the interrupt reception port of the microcomputer 58 [computer]. When the ACC signal is turned ON [reading out of the driving parameter data is started], the microcomputer 58 exits the low current consumption mode [power saving mode] and returns to the normal operation. Thereafter, initial communication is started. When the ACC signal is turned OFF by the ignition key OFF operation, the microcomputer 58 enters the low current consumption mode. Further, in a vehicle in which CAN communication is mounted … When the ECU stops responding to CAN communication, the microcomputer enters a low current consumption mode. Even when this line is not connected, the power can be turned on manually. In this case, when the ECU stops responding to K-line communication or CAN communication, the microcomputer enters the low current consumption mode); and
upon initiating readout of the driving parameter data, cancels the power saving mode, and starts transmission of signals to the in-vehicle network (see ¶[0050]: The microcomputer 58 detects from the interrupt reception port that the vehicle ECU has started CAN communication [initiating readout of the driving parameter data], exits the low current consumption mode [cancels the power saving mode], and returns to normal operation. Thereafter, initial communication is started [starts transmission of signals]).



As per claim 12, Takashi as modified by Tomohisha teaches the vehicle data readout device according to claim 11, accordingly, the rejection of claim 11 above is incorporated. 
Takashi further teaches wherein after having started readout of the driving parameter data, in a case there is no response from any of the electronic control units, the computer stops transmission of signals to the in-vehicle network, together with switching the changeover switch from on to off to thereby cancel the pull-up state and bring about a non-pull-up state (see ¶¶[0049]-[0050]: When the ACC signal is turned OFF by the ignition key OFF operation, the microcomputer 58 enters the low current consumption mode. Further, in a vehicle in which CAN communication is mounted … When the ECU stops responding to CAN communication, the microcomputer enters a low current consumption mode. Even when this line is not connected, the power can be turned on manually. In this case, when the ECU stops responding to K-line communication or CAN communication, the microcomputer enters the low current consumption mode).

As per claim 13, Takashi as modified by Tomohisha teaches the vehicle data readout device according to claim 12, accordingly, the rejection of claim 12 above is incorporated. Takashi further teaches wherein, when the port voltage exceeds the voltage threshold value in the non-pull-up state, 
the computer switches the changeover switch from off to on to thereby cause the pull-up state to occur again, together with restarting reading out of the driving parameter data (see ¶¶[0049]-[0050]: When the ACC signal is turned ON, the power source of the main body 31 is turned ON to start communication. The ACC signal is connected to the interrupt reception port of the microcomputer 58 [computer]. When the ACC signal is turned ON [reading out of the driving parameter data is started], the microcomputer 58 exits the low current consumption mode [power saving mode] and returns to the normal operation. Thereafter, initial communication is started. When the ACC signal is turned OFF by the ignition key OFF operation, the microcomputer 58 enters the low current consumption mode. Further, in a vehicle in which CAN communication is mounted. The microcomputer 58 detects from the interrupt reception port that the vehicle ECU has started CAN communication [initiating readout of the driving parameter data], exits the low current consumption mode [cancels the power saving mode], and returns to normal operation. Thereafter, initial communication is started [starts transmission of signals]. When the ECU stops responding to CAN communication, the microcomputer enters a low current consumption mode. Even when this line is not connected, the power can be turned on manually. In this case, when the ECU stops responding to K-line communication or CAN communication, the microcomputer enters the low current consumption mode).

As per claim 14, Takashi as modified by Tomohisha teaches the vehicle data readout device according to claim 11, accordingly, the rejection of claim 11 above is incorporated. Takashi further teaches wherein after having started readout of the driving parameter data, in a case there is no response from any of the electronic control units, the computer stops transmission of signals to the in-vehicle network, together with switching the changeover switch from on to off to thereby cancel the pull-up state and bring about a non-pull-up state (see ¶¶[0049]-[0050]: When the ACC signal is turned OFF by the ignition key OFF operation, the microcomputer 58 enters the low current consumption mode. Further, in a vehicle in which CAN communication is mounted … When the ECU stops responding to CAN communication, the microcomputer enters a low current consumption mode. Even when this line is not connected, the power can be turned on manually. In this case, when the ECU stops responding to K-line communication or CAN communication, the microcomputer enters the low current consumption mode), and 
when a predetermined time period has elapsed in a state with the port voltage being less than the voltage threshold value in the non-pull-up state, the computer transitions to the power (see Fig. 9 & ¶¶[0063]-[0065]: When there is no response in step ST37, detection of a response is repeatedly performed for a predetermined time (step ST39). If no response is received after a predetermined time [predetermined time period] has elapsed … the mode is shifted to the low current consumption mode [power saving mode] (step ST40)).

As per claim 15, Takashi teaches a vehicle data readout method in which there is used a vehicle data readout device (see Abstract, Fig. 1, Fig. 2 & ¶¶[0023]-[0024]: a vehicle information display device includes a vehicle information acquisition unit capable of continuously acquiring vehicle information), comprising:
an external connector connected, from an exterior of a vehicle, to a data link connector that is connected to an in-vehicle network including a plurality of electronic control units (see Fig. 1, Fig. 2 & ¶¶[0029]-[0037]: the vehicle information display device of the present invention includes a main body 31 having a function of displaying various vehicle information, a connector portion 32 [external connector] for directly connecting to a vehicle diagnosis connector 47 [data link connector] …  The display unit 37 is configured such that the main body side harness 38 is pulled from the apex portion of the operation unit 36 and the main body side connector 39 [external connector] is provided at the end thereof … The display unit 37 is connected to a vehicle diagnosis connector 47 [data link connector] of a CAN-compatible T car [in-vehicle network including a plurality of electronic control units] and displays vehicle information … In FIG. 1, the connector portion 32 includes a connecting connector 45 that is connected to the main body side connector 39 of the main body 31, and a connection connector 48 [external connector] that is connected to a vehicle diagnostic connector 47 [data link connector] at the end portion through the main harness 46, and see ¶[0024]: The vehicle information display device includes a vehicle information acquisition unit capable of continuously acquiring vehicle information by connecting a connection connector to a vehicle diagnosis connector [data link connector] disposed on the vehicle side, and the vehicle information acquisition. Vehicle information processing means [plurality of electronic control units] for appropriately processing the vehicle information acquired by the means, and vehicle information display means for displaying the vehicle information processed by the vehicle information acquisition means on a screen, wherein the vehicle information acquisition means is adapted for CAN communication [in-vehicle network]. It has a function of acquiring vehicle information of a corresponding vehicle);
an external power line connected to an in-vehicle power source through the data	link connector and the external connector (see Fig. 1, Fig. 2 & ¶¶[0029]-[0049]: the vehicle information display device of the present invention includes a main body 31 having a function of displaying various vehicle information, a connector portion 32 for directly connecting to a vehicle diagnosis connector 47, and a cigar socket. It comprises an ignition connector section 34 [external power line] having a cigar plug 33 for insertion … On the connection connector 45 side, an adapter connection connector 49 that is connected to the adapter connector 55 of the adapter unit 35 is provided, and an ignition connection connector 51 is provided in part. The ignition connection connector 51 is opened in the case of a vehicle compatible with CAN communication, and is connected to the ignition connector 53 in the case of a vehicle other than a vehicle compatible with CAN communication. The ignition connector portion 34 is configured to include an ignition connector 53 at the end of the ignition harness 52 and a cigar plug 54 at the opposite end … The main body 31 is supplied with power from a battery (not shown) provided in the vehicle from the vehicle diagnosis connector 47 [in-vehicle power source through the data link connector] … The cigar plug 33 can be connected to the ACC signal by the cigar plug 33, but may be connected to the IGN signal of the vehicle. Further, in some vehicles, when connected to the 8th pin of the vehicle diagnosis connector 47, it is connected to the IGN signal);
(see Fig. 1, Fig. 6 & ¶[0030]: The display unit 37 is configured such that the main body side harness 38 [readout communication line] is pulled from the apex portion of the operation unit 36 and the main body side connector 39 [external connector] is provided at the end thereof, and see Fig. 6 & ¶[0048]: The LCD 37 is a so-called display unit, which is a 160-dot × 128-dot color graphic liquid crystal display unit, connected to the microcomputer 58 and a 16-bit parallel bus, and information, contrast, and warnings obtained through K-line communication and CAN communication);
a computer, which is supplied with electrical power through the external power line, and is configured to read out driving parameter data from at least one of the electronic control units through the readout communication line, and store the driving parameter data in a storage unit or output the driving parameter data to outside (see Fig. 1, Fig. 2, Fig. 6 & ¶¶[0042]-[0047]: The main body 31 includes a color LCD display 37, a microcomputer 58 [computer], an EEPROM 59 [storage unit] … The CAN controller is built in the microcomputer 58 and performs K-line communication via the CAN communication interface circuit 63 having only the CAN driver function and the connection connector 48 [External connector], and the K line signal is set to a UART signal level that can be processed by the microcomputer 58. K line communication interface circuit 64 to convert, buzzer 65, operation Switch 66, and a like … The connector 48 is a connector described in the standard of JIS D5404 like the vehicle diagnostic connector, and is + 12V (battery power connected to 16 pins), K line signal (K line connected to 7 pins) Signal), CAN_H signal (CAN High signal connected to pin 6), CAN_L signal (CAN Low signal connected to pin 14), and GND (GND signal connected to pin 4) … The EEPROM 57 stores information obtained by K-line communication or CAN communication, the previous screen number, and the like); and


a voltage monitoring circuit configured to monitor whether or not a port voltage of the readout communication line exceeds a voltage threshold value, and to issue a notification to the computer (see Fig. 6 & ¶[0042]-[0048]: The CAN communication and the microcomputer 58 are mediated through a voltage input circuit 61 [voltage monitoring circuit] for inputting a signal … The CAN controller is built in the microcomputer 58 and performs K-line communication via the CAN communication interface circuit 63 having only the CAN driver function and the connection connector 48, and the K line signal is set to a UART signal level that can be processed by the microcomputer 58. K line communication interface circuit 64 to convert, buzzer 65, operation switch 66, and a like … The buzzer 65 is connected to the buzzer output port of the microcomputer 58 … The LCD 37 is a so-called display unit, which is a 160-dot × 128-dot color graphic liquid crystal display unit, connected to the microcomputer 58 and a 16-bit parallel bus, and information, contrast, and warnings [notification] obtained through K-line communication); and
a changeover switch (see Fig. 6 & ¶[0045]: The operation switch 66 [changeover switch] is connected to the input port of the microcomputer 58);
wherein, taking as a trigger that the port voltage has risen in excess of the voltage threshold value, the vehicle data readout method includes a step of switching the changeover switch from off to on to thereby generate the pull-up state, together with initiating readout of the driving parameter data by the computer (¶[0049]-[0050]: The cigar plug 33 can be connected to the ACC signal by the cigar plug 33, but may be connected to the IGN signal of the vehicle. Further, in some vehicles, when connected to the 8th pin of the vehicle diagnosis connector 47, it is connected to the IGN signal. When the ACC signal is turned ON, the power source of the main body 31 is turned ON to start communication. The ACC signal is connected to the interrupt reception port [the port voltage] of the microcomputer 58. When the ACC signal is turned ON, the microcomputer 58 exits the low current consumption mode and returns to the normal operation. Thereafter, initial communication is started … When the ACC signal is turned OFF by the ignition key OFF operation, the microcomputer 58 enters the low current consumption mode. Further, in a vehicle in which CAN communication is mounted, wiring to the cigar plug 33 is not necessary. The microcomputer 58 detects from the interrupt reception port that the vehicle ECU has started CAN communication, exits the low current consumption mode, and returns to normal operation. Thereafter, initial communication is started. When the ECU stops responding to CAN communication, the microcomputer enters a low current consumption mode. Even when this line is not connected, the power can be turned on manually. In this case, when the ECU stops responding to K-line communication or CAN communication, the microcomputer enters the low current consumption mode).
Takashi does not disclose, which Tomohisha; being analogous art; discloses “a pull-up resistor disposed between the external power line and the readout communication line”, and that the changeover switch “configured to control a pull-up state by switching between generation and termination of a current in the pull-up resistor” (see Fig. 1 &  ¶¶[0021]-[0025]: The power supply circuit 31 receives power supply at a predetermined voltage VB [voltage threshold value] (12V in the present embodiment) via the power supply line 60, converts this to a control voltage (for example, 5V), and supplies it to each part of the slave 30. The transceiver 32 encodes the transmission data TX generated by the microcomputer 33 and transmits the encoded data to the communication path 50, and supplies the reception data RX received and decoded to the microcomputer 33. The resistor 34 [pull-up resistor] has one end directly connected to the power supply line 60 and the other end connected to the microcomputer side terminal TM, and functions as a pull-up resistor for the microcomputer side terminal TM. That is, the signal input terminal T is connected to the microcomputer 33 via the bypass unit 35 when the power supply to the slave 30 is performed via the feeder line 60, and the power supply to the slave 30 is stopped. Sometimes, it is connected to the communication path 50 [communication line] via the bypass unit 35 … The microcomputer 33 operates by receiving power from the power supply circuit 31 and realizes a communication function as a master-slave slave node. Further, it has a function of reading the operation state of the input switch unit 40 from the IO port connected to the microcomputer side terminal TM of the bypass unit 35 and notifying the master 10 using the communication function, and see ¶¶[0034]-[0036]: In the in-vehicle communication system 1 configured as described above, when the operation mode is the sleep mode, the power switch unit 20  [changeover switch] is turned off, so that the power supply to the slave 30 is stopped and communication between the master 10 and the slave 30 is impossible … However, since power supply to the slave 30 is not performed, the vehicle-mounted communication system 1 as a whole is in a low power consumption state. At this time, since power supply to the bypass unit 35 is stopped in the slave 30, the signal input terminal T is held in a state of being connected to the communication path side terminal TL. As a result, the state of the input switch unit 40 is directly reflected in the communication path 50. Specifically, when the input switch unit 40 is in the off state, the signal level of the communication path 50 is recessive, and when the input switch unit 40 is in the on state, the signal level [voltage threshold value] of the communication path 50 is dominant. In the sleep mode, when the input switch unit 40 is operated and the signal level of the communication path 50 changes to dominant [i.e., High], the master 10 that detects this changes the power switch unit 20 [changeover switch] to the on state and supplies power to the slave 30. By starting, the operation mode is changed to the wake-up mode. As a result, the slave 30 is activated, and master-slave communication between the master 10 and the slave 30 becomes possible. At this time, since the slave 30 also supplies power to the bypass unit 35, the signal input terminal T (and hence the input switch unit 40) is disconnected from the communication path 50 and connected to the microcomputer side terminal TM. That is, the microcomputer 33 can read the operation state of the input switch unit 40. When the sleep condition is satisfied in the wake-up mode, the master 10 stops the power supply to the slave 30 by turning off the power switch unit 20. Thereby, the operation mode of the in-vehicle communication system 1 transitions to the sleep mode. That is, the communication between the master 10 and the slave 30 is disabled, the power consumption is low, and the operation state of the input switch unit 40 can be reflected on the signal level of the communication path 50).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Takashi in view of Tomohisha, as both inventions are directed to the same field of endeavor - On-vehicle communication system and terminal device and the combination would provide for reducing power consumption of a slave node in a sleep mode that holds the microcomputer of the slave node in a standby state, which can be activated immediately after the change is detected (see Tomohisha’s Abstract & ¶¶[0006]-[0012]).

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956 or you can reach supervisor Peter Nolan at (571)270-7016.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.




/T.E./Examiner, Art Unit 3661                           
	

	/THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661